Citation Nr: 1758134	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-46 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as reactive airway disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for tooth number 19.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the right knee.

7.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee.

8.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a sprain of the right wrist.

9.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1979, November 1990 to November 1991, January 2003 to March 2004, and from September 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

This case was previously remanded by the Board in March 2012 and July 2013.  With respect to the claims decided herein, the remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.

In a January 2016 rating decision, the RO, in pertinent part, increased the Veteran's initial evaluations for his cervical spine and bilateral knee chondromalacia patella.  As such evaluations are less than the maximum available ratings, the issues remain on appeal before the Board, and have been characterized accordingly on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has claimed he was forced to take an early retirement in 2008 due to his service-connected disabilities and that he has not worked since that time.  Accordingly, the Board finds that a TDIU claim was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board has taken jurisdiction over the issue and included such on the title page.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a respiratory disorder, claimed as reactive airway disease, and the record does not contain a recent diagnosis of disability due to disease or injury prior to the Veteran's filing of a claim.

2.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  The Veteran's loss of tooth number 19 was not due to loss of substance of the body of the maxilla or mandible during service due to trauma.

4.  Throughout the appeal period, the Veteran's lumbar spine disorder was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined range of motion of the thoracolumbar spine was less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes.

5. Throughout the appeal period, the Veteran's cervical spine disorder was not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees, or  scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; incapacitating episodes; or neurological impairment.  

6. Throughout the appeal period, the Veteran's left knee chondromalacia does not result in flexion limited to 30 degrees; extension limited to 15 degrees; or dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

7.  Throughout the appeal period, the Veteran's right knee chondromalacia does not result in flexion limited to 30 degrees; extension limited to 15 degrees; or dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

8.  Throughout the appeal period, the Veteran's right wrist disability has not been manifested by dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm (even with consideration of functional impairment resulting from additional symptomatology); or ankylosis of the wrist.





CONCLUSIONS OF LAW

1.  The criteria for service connection for respiratory disorder, claimed as reactive airway disease, are not met.  38 U.S.C. § 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tooth number 19, for VA compensation purposes are not met.  38 U.S.C. §§ 101(24), 1110, 1131, 1712, 5107 (West 2012); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 4.150 (2017).

4.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

5.  The criteria for an initial rating in excess of 10 percent for a cervical spine disorder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

6.  The criteria for an initial rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

7.  The criteria for an initial rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

8.  The criteria for a rating in excess of 10 percent for residuals of a right wrist sprain have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215-5024 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A.  Respiratory Disorder

The Veteran claims he has a respiratory disorder due to chemical and smoke exposure while serving in the Persian Gulf.  While the Board concedes such exposure as consistent with the circumstances of his service, and notes that service treatment records show a diagnosis of reactive airway disease in September 2002, the record does not establish that the Veteran currently has a respiratory disorder.

In this regard, the Veteran underwent a VA examination in February 2008, where the physical examination was normal, as were chest X-rays and pulmonary function tests.  The examiner found that the Veteran's pulmonary symptoms were non-specific and did not support a diagnosis.

VA treatment records likewise fail to show any diagnosed respiratory disorder, either during the appeal or prior to the filing of the claim.

Thus, while the Board concedes that the Veteran suffered an in-service event, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder, as the first element of service connection, i.e., a current diagnosis, has not been shown at any time during the pendency of the claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

B.  Diabetes

With respect to the claim for service connection for diabetes mellitus, the Veteran has alleged that such had its onset in service,  and that he was told he was pre-diabetic at the time of the retirement examination, and was advised to change his diet. 

Here, service treatment records reflect that during the Veteran's retirement examination in June 2005, his endocrine system was evaluated as normal.  A urinalysis was negative for albumin and sugar.  A laboratory study revealed glucose was 109mg/dl (with a normal range from 70-110).  

VA outpatient treatment records document that in April 2007 the Veteran had elevated glucose.  His glucose was again elevated in July 2007, and the diagnosis was diabetes mellitus.

Here, there is no competent evidence of record suggesting a link between the Veteran's diabetes and service, or that such manifested to a compensable degree within one year of service separation.

While the Veteran has asserted that his diabetes had its onset during service, the medical evidence shows his endocrine system and related testing was normal at service separation, and that he was not diagnosed with diabetes until July 2007.  Accordingly, he is not entitled to service connection for such on a presumptive basis.

Additionally, though the Veteran has essentially alleged continuity of symptomatology since service, such assertions are outweighed by the medical evidence documenting that the Veteran's endocrine system was normal at his retirement examination, and his diabetes did not have its onset until July 2007 .  

Moreover, no treating clinician has ever opined as to the etiology of the Veteran's diabetes.  

Therefore, as the evidence does not support an award for service connection on either a direct or presumptive basis, the claim is denied.

C.  Dental Claim 

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.

Here, service treatment records show that the Veteran fractured tooth number 19 during a motor vehicle accident in May 1991 and received a crown.  However, such does not qualify as a dental disorder for which compensation may be payable.  Specifically, as indicated previously, compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to trauma.  Therefore, while the Veteran fractured his tooth and received a crown, there is no evidence that such resulted in a loss of substance of the body of the maxilla or mandible.  

Thus, inasmuch as the Veteran does not have a dental disorder for which VA compensation benefits are payable, the claim for service connection for a dental disorder for VA compensation purposes only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Higher Initial Rating Claims

A.  Spine Disorders

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Spine disorders are evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2017)), whichever method results in the higher rating. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Id. at Note (1). 

1. Lumbar Spine

The Veteran contends that his lumbar spine disorder should be rated higher than the currently-assigned disability rating of 10 percent. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin.  A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

The Veteran underwent a VA examination in February 2008.  He denied bowel or bladder problems, but reported numbness and paresthesia, which the clinician attributed to his lumbar disc disease.  The Veteran denied spasms, but reported a history of fatigue, decreased motion, stiffness, weakness, pain, and radiating pain into both thighs.  The Veteran described severe flare-ups, occurring once a year upon overexertion, and lasting one to two days each.  He estimated he has an 80 percent loss of function during such flare-ups, stating that he stays in bed and gets up to use the bathroom.  Upon examination, the Veteran had no abnormal spinal curvatures, and his gait was normal.  Ankylosis was absent.

Range of motion testing revealed flexion from 0 to 90 degrees and extension from 0 to 30 degrees, with no pain on motion or after repetitive use, and no additional loss of motion after repetitive use.  Right lateral flexion was from 0 to 30 degrees, with pain beginning at 15 degrees.  There was pain on motion and after repetitive use, but no additional loss of motion after repetitive use.  Left lateral flexion was  from 0 to 30 degrees, with no pain on motion or after repetitive use, and no additional loss of motion after repetitive use.  Right lateral rotation was from 0 to 30 degrees.  There was pain on motion and after repetitive use, but no additional loss of motion after repetitive use.  Left lateral rotation was  from 0 to 30 degrees, with no pain on motion or after repetitive use, and no additional loss of motion after repetitive use.  

The Veteran was diagnosed with mild to moderate degenerative disc disease of the lumbar spine.  Such was found to have a mild to moderate impact on his daily activities.

The Veteran's lumbar spine was reexamined by VA in July 2015.  The Veteran reported constant pain and stiffness in his low back, with an average pain level of 3-4, and that he limits what he does to prevent injury.  He reported that his back occasionally flares up from overuse and usually returns to baseline within 24 hours.

Range of motion testing revealed flexion from 0 to 90 degrees, extension from 0 to 20 degrees, right and left lateral flexion from 0 to 30 degrees, and right left lateral rotation from 0 to 30 degrees, with pain in all directions.  The examiner found that the range of motion itself did not contribute to functional loss, and that pain noted on examination did not result in functional loss.  There was evidence of pain with weight bearing and mild tenderness to the spinal erector muscles of the inferior L-spine.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  Disturbance of locomotion, and interference with sitting and standing were noted.  Straight leg raising test was negative.  There was no evidence of radiculopathy, ankylosis, other neurologic abnormalities or intervertebral disc syndrome.  The examiner noted that the Veteran's lumbar spine disability impacted his ability to work, as he should avoid heavy or repetitive lifting.  

The evidence indicates that throughout the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not greater than 30 degrees but less than 60 degrees, the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  Indeed, the Veteran had full range of motion in forward flexion during both VA examinations.  Accordingly, a disability rating in excess of 10 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) criteria but a higher rating is not warranted for the Veteran's disability picture.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The February 2008 VA examination report indicates that the Veteran had pain following repetitive motion but there was no additional limitation following 3 repetitions of range of motion testing, and the Veteran reported experiencing a flare-ups only once a year, lasting for one day.  In the April 2015 VA examination report, the Veteran reported occasional flare-ups, but was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  The examiner determined that pain noted on examination did not result in functional loss.  After considering the effects of pain and functional loss, forward flexion was not greater than 30 degrees but less than 60 degrees for the thoracolumbar spine and the combined range of motion of the thoracolumbar spine was not less than 165 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been present.  Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

The medical evidence is also negative for any incapacitating episodes of the Veteran's lumbar disability during the entire appeal period.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

The Board notes that the Veteran is already in receipt of separate ratings for his bilateral neuropathy and sciatica of the lower extremities.  Higher initial ratings for such disabilities were denied by the Board in July 2013 and are no longer before the Board.  Accordingly, a discussion of the neurological abnormalities associated with the Veteran's thoracolumbar spine disability is not warranted.

In sum, the evidence does not show that a disability rating in excess of 10 percent for a lumbar spine disorder is warranted.



2.  Cervical Spine

The Veteran contends that his cervical spine disability should be rated higher than the currently-assigned disability rating of 10 percent under Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation requires evidence of unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Here, the Veteran underwent a cervical spine VA examination in February 2008.  There was no ankylosis.  Range of motion testing revealed flexion and extension from 0 to 45 degrees, with no pain on motion or after repetitive use, and no additional loss of motion after repetitive use.  Lateral rotation was from 0 to 80 degrees, with no pain on motion or after repetitive use, and no additional loss of motion after repetitive use.  The Veteran did report muscle tightness during cervical range of motion testing.  He was diagnosed with mild degenerative disc disease of the cervical spine.  Such was found to have a mild to moderate impact on his daily activities.

The Veteran was reexamined by VA in July 2015.  The Veteran reported daily pain and stiffness in his neck, with an average pain level of 3-4.  He denied flare-ups, but reported functional loss manifested as painful head and neck motion.  Range of motion testing revealed forward flexion from 0 to 45 degrees, extension from 0 to 35 degrees, right lateral flexion from 0 to 45 degrees, left lateral flexion from 0 to 35 degrees, and right and left lateral rotation from 0 to 65 degrees, with pain in all directions.  Such pain was not found to result in functional loss.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  Findings were negative for localized tenderness, guarding or muscle spasm of the cervical spine.  Findings were also negative for neurologic abnormalities, IVDS and radiculopathy.  Such disability was not found to have an impact on the Veteran's ability to work.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the orthopedic manifestations of the Veteran's cervical strain are appropriately evaluated as 10 percent disabling for the entire appeal period.   

As previously noted, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  None of the evidence of record reports a range of motion indicative of a 20 percent disability rating.  The February 2008 VA examination reveals that the Veteran demonstrated full range of motion.  At worst, during the July 2015 VA examination, the Veteran had a combined range of motion of 290.  Moreover, while the Veteran reported muscle tightness, findings were negative for localized tenderness, guarding or muscle spasm of the cervical spine.  Additionally, the Veteran's cervical strain does not result in an abnormal gait or spine contour.  Furthermore, there is no evidence of ankylosis.  Thus, an initial disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.

There is also no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned during the appeal period.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40,4.45, 4.59.

The medical evidence is also negative for any incapacitating episodes of the Veteran's cervical strain during the entire appeal period.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

Nor is an increased disability rating warranted based upon the granting of a separate neurologic disability rating related to the cervical spine.  Here, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, or radiculopathy, that are related to the service-connected cervical strain.  Moreover, the objective evidence does not show, nor does the Veteran allege, that he experiences any neurological symptomatology due to his service-connected cervical strain.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

B.  Bilateral Knee Disorder

The Veteran contends that his bilateral knee disorder should be rated higher than the currently-assigned disability ratings of 10 percent each.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on X-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

Here, the relevant evidence includes a February 2008 VA examination for the Veteran's bilateral knees.  During the examination, findings were negative for constitutional symptoms or incapacitating episodes of arthritis, and functional limitations on standing or walking.  Findings were negative for deformity, but the Veteran reported a positive history of giving way, instability and weakness, bilaterally.  Episodes of dislocation, subluxation or locking, effusion and flare-ups of joint disease were denied.  Inflammation was reported.  Pain and stiffness was present.  Gait was normal, with no evidence of abnormal weight bearing.  

Range of motion testing showed flexion and extension from 0 to 115 degrees, bilaterally, with no evidence of pain or loss of range of motion on repetitive use.  The examiner noted that the Veteran's range of motion was felt to be within normal limits, given his body habitus. Clicks/snaps, grinding  and instability were not present.  Ankylosis, Osgood-Schlatter's disease, crepitation, patellar/meniscus abnormality, or tendon/bursa was not found.  X-rays of the bilateral knees were normal.  Mild chondromalacia patellae of the bilateral knees was diagnosed.  The examiner found that such had a moderate effect on some of the Veteran's daily activities.  

In July 2015, the Veteran underwent another VA examination for his bilateral knees.  The Veteran reported pain and stiffness in both knees, and that his left knee was worse than his right, and that his left knee will flare up occasionally for no known reason.  He described functional impairment manifested as painful ambulation primarily when using the stairs and when squatting.

Upon examination, the right knee had flexion from 0 to 130 degrees and extension from 130 to 0 degrees; the left knee had flexion from 0 to 125 degrees and extension from 125 to 0 degrees.  The examiner noted that such contributed to functional loss due to interference with squatting and kneeling motions, and that pain caused functional loss during flexion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; the right knee exhibited crepitus.  The Veteran was able to perform repetitive use testing with both knees, with no additional functional loss or range of motion after three repetitions.

The Veteran reported that disturbance of locomotion, primarily with steps and stairs, contributes to his disability. Muscle strength testing was 5/5 bilaterally; however, the Veteran was noted to have muscle atrophy of the left calf, which was 1.5 centimeters smaller than his right.  The examiner noted that the Veteran's gait was essentially steady and that his shoe wear patterns were normal and equal.

Findings were negative for ankylosis, recurrent subluxation, lateral instability, recurrent effusion and joint instability.  Findings were also negative for recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and /or fibular impairment, as well as a meniscus (semilunar cartilage) condition.  The Veteran's bilateral knee disability was found to impact him occupationally, as he was advised to avoid tasks that require running or squatting-like motions.

The Veteran has not alleged, nor does the medical evidence suggest, that he has ankylosis of either knee, impairment of the tibia and fibula, or genu recurvatum, so DCs 5256, 5262, and 5263 are not applicable.

DC 5257 provides ratings for recurrent subluxation or lateral instability.  Although the Veteran alleges that he has instability, the medical evidence is against finding that the Veteran experiences subluxation or instability of the bilateral knees warranting a rating under this diagnostic code.  See February 2008 VA examination (noting no instability on examination and no history of dislocation or subluxation) and July 2015 VA examination (noting absence of a history or recurrent patellar subluxation/dislocation).  Accordingly, the Veteran does not meet the criteria for a rating under DC 5257.  

As degenerative arthritis has not been show, DC 5003 is inapplicable.  

The diagnostic codes relating to limitation of motion of the knee must be considered.  The Board has already recounted a number of the range of motion findings above.  None of the VA examiners have found flexion of the bilateral knees to be limited to less than 115 degrees, including due to pain on repetitive motion.  

To be entitled to any compensable rating for limitation of flexion, flexion would have to be functionally limited to 45 degrees or less.  The medical evidence establishes that the Veteran's limitation of flexion does not meet the criteria for any compensable rating based on limitation of flexion.  While the Veteran has reported functional loss due to pain, no examiners (or other medical professionals) have found that his pain limits the range of motion to 45 degrees or less or that it is present prior to 115 degrees.  Therefore, a minimum rating of 10 percent under Diagnostic Code 5260 for each knee, as currently assigned is more than adequate in this regard.  See 38 C.F.R. § 4.71a, DC 5260.  In assigning these ratings, the Board has considered painful motion, swelling (which results in pain and limitations of motion), and weakness.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that, as the Veteran has extension of the bilateral knees to 0 degrees, he does not meet the criteria for a compensable rating under Diagnostic Code 5261; therefore the Veteran would not benefit from assigning a rating under such diagnostic code.  See 38 C.F.R. § 4.71a, DC 5261. 

As the Veteran has not had removal of the semilunar cartilage, Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage) is not for application.

Given the above, the Board finds that, the Veteran is not entitled to a rating in excess of 10 percent for either knee.  

C.  Right Wrist Disorder

The Veteran contends that his right wrist disability should be rated higher than the currently-assigned disability rating of 10 percent under Diagnostic Code 5215-5024. 

Diagnostic Code 5024 directs VA to rate a veteran's disability on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 5024.  Diagnostic Codes for limitation of motion of the wrist are appropriate to evaluate the Veteran's right wrist disability.

Under Diagnostic Code 5215, limitation of dorsiflexion (extension) of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist to a point in line with the forearm warrants a maximum 10 percent disability rating.  Normal dorsiflexion of the wrist is from zero to 70 degrees, normal palmar flexion is from zero to 80 degrees, normal ulnar deviation of the wrist is from zero to 45 degrees, and normal radial deviation is from zero to 20 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran's right wrist was examined by VA in February 2008.  Range of motion testing revealed dorsiflexion (extension) from 0 to 70 degrees, with pain at 50 degrees.  Palmar flexion was from 0 to 80 degrees, with pain at 40 degrees.  Ulnar deviation was from 0 to 35 degrees, with pain at 0 degrees.  Radial deviation was from 0 to 20 degrees, with pain at 0 degrees.  There was no additional loss of range of motion with repetitive use in any direction.  Grip-strength was normal.  He was diagnosed with a mild, chronic wrist sprain.  Such was found to have a mild to moderate impact on some of the Veteran's daily activities.

In July 2015, the Veteran underwent another VA examination for his wrist.  He reported right wrist weakness and increased pain with resistance loaded motions, such as lifting or pushing.  He stated he could now make a fist.  Flare-ups on an occasional basis and functional loss due to painful motion was reported.  

Range of motion testing revealed palmar flexion from 0 to 75 degrees, dorsiflexion (extension) from 0 to 75 degrees, ulnar deviation from 0 to 30 degrees, and radial deviation was from 0 to 20 degrees.  Pain was noted in the dorsiflexion and ulnar deviation positions; such was found not to result in functional loss.  There was evidence of pain with weight bearing.  Objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue was absence, as was crepitus.  There was no additional loss of range of motion with repetitive use in any direction.  Muscle strength testing was 5/5; ankylosis was absent.  Such disability was found to impact him occupationally, as he was advised to avoid tasks with the right wrist involving heavy resistance to the joint.

Based on the above, the Board finds that a rating in excess of 10 percent for the Veteran's right wrist disability is not warranted.

In this regard, notably, the 10 percent rating already assigned under code 5215 is the maximum available rating under this diagnostic code, and no other diagnostic code evaluates limitation of motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot provide a basis for a higher rating because the Veteran is already receiving the highest rating predicated on limitation of motion.  Spencer v. West, 13 Vet. App. 376, 382 (2000).

If the Veteran's wrist was ankylosed, an increased rating could be assigned under Diagnostic Code 5214.  However, during appeal period, the medical evidence does not show any ankylosis or impairment of the right wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In fact, during the July 2015 VA examination, it was specifically found that there was no ankyloses of the wrist joint.  Therefore, consideration of a higher disability rating under Diagnostic Code 5214 is not warranted. 

When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. at 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-7.  Even upon consideration of the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, or based upon the degree of functional impairment, the criteria for more than a 10 percent disability rating for the right wrist disability is not satisfied.  There is no evidence of limitation of motion or function due to pain and other factors shown that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, (indications of immobility).  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Accordingly, there is no basis for the assignment of an initial evaluation in excess of 10 percent for the right wrist disability.  

III.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding his claims for service connection and higher initial ratings.  The Board also acknowledges that the Veteran, in advancing this appeal, believes in the merits of his appeal.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the claims are the most probative evidence with regard to evaluating the disabilities on appeal.

In addition, with respect to the Veteran's claims for higher initial ratings, there are VA treatment records documenting symptomatology which are consistent with the findings in the VA examinations, including, particularly, that the primary symptoms are pain.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for tooth number 19 is denied.

Service connection for diabetes mellitus is denied.

Service connection for a respiratory disorder, claimed as reactive airway disease is denied.

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

An initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

An initial evaluation in excess of 10 percent for chondromalacia of the left knee is denied.

An initial evaluation in excess of 10 percent for chondromalacia of the right knee is denied.

An initial evaluation in excess of 10 percent for residuals of a sprain of the right wrist is denied.


REMAND

The Veteran has indicated on various occasions that he was forced to take an early retirement due to his service-connected disabilities.  Accordingly, the Board finds he has raised a claim for TDIU, which must be developed.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a notice letter as to the information and evidence needed to substantiate a claim for TDIU and provide him with a VA Form 21-8940 to complete and return.

2. Adjudicate the issue of entitlement to a TDIU on the merits and return to the Board if needed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


